Fourth Court of Appeals
                                        San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-17-00494-CR

                                        Roy Joseph ROBLEDO,
                                               Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR2392
                              Honorable Ron Rangel, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: April 4, 2018

AFFIRMED

           On August 5, 2015, Roy Robledo pleaded guilty to the offense of family violence pursuant

to a negotiated plea agreement. The trial court assessed punishment at eight years’ deferred

adjudication community supervision and fined Robledo $1,250.00. On May 17, 2017, the State

filed an amended motion to adjudicate guilt and to revoke Robledo’s community supervision.

During a revocation hearing held on July 6, 2017, Robledo pleaded true to three allegations he

violated the terms of his community supervision. The trial court revoked Robledo’s community
                                                                                     04-17-00494-CR


supervision, adjudicated him guilty, and sentenced him to four years’ imprisonment. Because we

conclude this appeal is frivolous and without merit, we affirm the trial court’s judgment.

       Robledo’s court-appointed appellate counsel filed a brief with this court representing that

he conducted a professional evaluation of the record and determined there are no arguable grounds

to be advanced on Robledo’s behalf. See Anders v. California, 386 U.S. 738, 744 (1967). With

citations to the record and legal authority, counsel explains why he concluded the appeal is without

merit. Counsel states he reviewed the indictment and evidence adduced at trial, as well as the

record of the revocation hearing. The brief meets the requirements of Anders as it presents a

professional evaluation showing why there is no basis to advance an appeal. Id. at 744–45; Stafford

v. State, 813 S.W.2d 503, 509–10, 510 n.3 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel provided Robledo with copies of counsel’s Anders brief and motion to withdraw

and informed Robledo of his right to review the record and file his own brief. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Additionally, counsel advised Robledo to file

a motion in this court if he wished to review the appellate record and enclosed a form motion for

that purpose. See id; Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no

pet.) (per curiam); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no

pet.). Thereafter, we set deadlines for Robledo to file any motion for the record and any pro se

brief. Robledo did not file a pro se brief.

       After reviewing the record and counsel’s Anders brief, we conclude there is no reversible

error and agree this appeal is frivolous and without merit. Accordingly, the judgment of the trial




                                                -2-
                                                                                                        04-17-00494-CR


court is affirmed, and appellate counsel’s request to withdraw is granted. 1 Nichols, 954 S.W.2d at

86; Bruns, 924 S.W.2d at 177 n.1.

                                                            Irene Rios, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Robledo wish to seek further review of this case by the Texas Court
of Criminal Appeals, Robledo must either retain an attorney to file a petition for discretionary review or Robledo must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days
from the later of: (1) the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                          -3-